Exhibit 10.24

 

LOGO [g542120img001.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of April 6th, 2013,
with Effective Date of January 22, 2013 (the “Effective Date”) by and between
Central European Distribution Corporation, Inc., a Delaware corporation (the
“Company”), and Ryan Lee (“Lee”).

WHEREAS, the Company desires to employ Lee, and Lee desires to be employed by
the Company, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1. Employment.

On the terms and conditions set forth in this Agreement, the Company agrees to
employ Lee and Lee agrees to be employed by the Company for the Term set forth
in Section 2 hereof and in the position and with the duties set forth in
Section 3 hereof.

 

2. Term.

The term of employment of Lee by the Company as provided in Section 1 hereof
shall commence as of the Effective Date and continue until June 30, 2015, and
shall be automatically extended for one year as of June 30, 2015 and each
anniversary thereof (the initial period and any extensions thereof, the “Term”)
unless (a) earlier terminated pursuant to Section 8 or 9 hereof or (b) either
party delivers written notice of its or his intention not to extend the Term to
the other party 90 days before such extension would be effectuated.

 

1



--------------------------------------------------------------------------------

3. Position and Duties.

During the Term, Lee shall serve as Chief Financial Officer of the Company with
such duties and responsibilities as the board of directors of the Company (the
“Board”) may from time to time determine and assign to Lee. Lee shall devote his
best efforts and substantially full business time to the performance of his
duties and the advancement of the business and affairs of the Company. Lee
acknowledges that it is the intent of the Company that his primary
responsibilities shall be in connection with the business of the Company. Not
withstanding the foregoing, Lee may serve as a non-executive director of any
entity that does not compete with the Company with the written approval of the
Chairman of the Board so long as such service does not materially interfere with
his duties and responsibilities as set forth herein.

 

4. Place of Performance.

In connection with Lee’s employment by the Company during the Term, Lee shall be
based in Moscow or Warsaw, depending on the needs of the company. Or such other
place as the Company and Lee mutually agree, except for required travel on
Company business.

 

5. Compensation.

 

  5(a) Base Salary. During the Term, Lee shall be eligible to receive base
salary in accordance with the terms and conditions set forth in Schedule 5(a)
attached hereto (the annual base salary in effect from time to time, the “Base
Salary”). The Base Salary shall be payable weekly or in such other installments
as shall be consistent with the Company’s payroll procedures. The base salary
will be subject to a review annually and can be altered by mutual consent

 

  5(b) Bonus. During each fiscal year of the Term, Lee shall be eligible to
receive a cash bonus in accordance with the terms and conditions set forth in
Schedule 5(b) attached hereto. Such bonus shall be paid no later than March 15
of the calendar year following the calendar year in which the services relating
to such bonus are performed by Lee Bonus or when the audit opinion is issued.
Whether a bonus has been achieved will be decided by, and in the sole discretion
of, the Board or a committee thereof in accordance with terms and conditions set
forth in Schedule 5(b) attached hereto.

 

2



--------------------------------------------------------------------------------

  5(c) Equity Awards. During the Term, Lee shall be eligible to receive equity
awards in accordance with the terms and conditions set forth in Schedule 5(c)
attached hereto; provided, however that in the event that the Company ceases
trading its shares on a stock exchange, the parties agree that the equity awards
referenced in this Section 5(c) shall be paid to Lee in cash with the same
restriction periods and performance levels as set forth in Schedule 5(c).

 

  5(d) Fringe Benefits. During the Term, Lee shall receive fringe benefits in
accordance with the terms and conditions set forth in Schedule 5(d) attached
hereto; provided, however that should Lee’s employment be based outside Moscow,
such Fringe Benefits shall be subject to review and mutual agreement by the
parties.

 

  5(e) Other Benefits. During the Term, Lee shall be entitled to participate in
such other benefit plans and to receive such bonuses, incentive compensation and
fringe benefits as may be granted or established by the Company from time to
time. Notwithstanding anything herein to the contrary, the Company reserves the
right to amend, modify or terminate any compensation or benefit plans, policies
or agreements at any time and from time to time in the Company’s discretion,
including, without limitation, changing carriers or effectuating modifications
in insurance coverage for Lee.

 

  5(f) Vacation; Holidays. During the Term, Lee shall be entitled to all public
holidays observed by the country in which he is based in accordance with
Section 4 hereof and shall be entitled to thirty (30) business days per year in
accordance with the applicable vacation policies for senior executives of the
Company and applicable law, which shall be taken at a reasonable time or times.
Further, Lee shall be permitted to work from Cyprus for ten (10) business days
per year, at Lee’s sole expense.

 

  5(g) Withholding Taxes and Other Deductions. The Company shall withhold from
any payments to Lee, or with respect to any benefits provided under this
Agreement, any applicable taxes or other deductions as the Company determines
must be withheld pursuant to applicable law or payroll policies. The Company
shall withhold taxes from all payments to Lee under Russian tax residency laws
and Lee shall be responsible for all of his own taxes payable in Russia or any
other jurisdiction in which he is subject to tax.

 

3



--------------------------------------------------------------------------------

  5(h) Payments; Currency of Payments. The Company may elect, in its sole
discretion, to pay to Lee part or all of the compensation referenced in this
Section 5 through subsidiaries of the Company. If so required under applicable
local law, salary and bonus payments as set forth in subsections 5(a) and 5(b)
hereof, although denominated in U.S. dollars, shall be payable in Russian
rubles, calculated at the official exchange rate of the Central Bank of the
Russian Federation effective as of the dates of payment, and paid by wire
transfer to Lee’s account with an authorized Russian bank of Lee’s choice.

 

6. Expenses.

 

  6(a) During the Term, the Company shall reimburse Lee for all reasonable
expenses incurred by Lee (in accordance with the policies and procedures in
effect for senior executives of the Company) in connection with Lee’s services
under this Agreement. Lee shall account to the Company for such expenses in
accordance with policies and procedures established by the Company.

 

  6(b) All reimbursements and in-kind benefits provided under the Agreement
which are subject to Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during
Lee’s lifetime (or during a shorter period of time specified in this agreement),
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

7. Restrictive Covenants.

 

  7(a) Confidential Information.

 

  (a)(i)

Lee shall hold in a fiduciary capacity for the benefit of the Company and its
subsidiaries all information which is not publicly known or available relating
to the Company and its subsidiaries and/or the businesses or

 

4



--------------------------------------------------------------------------------

  investments of the Company or its subsidiaries which is or has been created or
obtained by Lee in connection with Lee’s employment by the Company and its
subsidiaries, including such information with respect to any products,
improvements, formulas, designs or styles, processes, services, customers,
suppliers, marketing techniques, methods, know-how, data, future plans,
financial information or operating practices (“Confidential Information”);
provided that “Confidential Information” shall not include information that
(i) is or becomes generally available to the public other than as a result of a
disclosure by Lee or (ii) is or becomes available to Lee on a non-confidential
basis from a source that is not known to Lee to be prohibited from disclosing
such information to Lee by a legal, contractual or fiduciary obligation. Except
as may be required or appropriate in connection with his carrying out his duties
under this Agreement, Lee shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any Confidential Information to anyone other than the Company and those
designated by the Company in writing.

 

  (a)(ii) All records, files, drawings, letters, memoranda, reports, computer
data, computer disks, electronic storage media, documents, models and the like
relating to the business of the Company and/or the business of any of its
subsidiaries, which Lee prepares, uses or comes into contact with and which
contain Confidential Information shall be the exclusive property of the Company
and its subsidiaries to be used by Lee only in the performance of his duties for
the Company and its subsidiaries and shall not be removed by Lee from the
premises of the Company (without the written consent of the Company) during or
after the Term unless such removal shall be required or appropriate in
connection with his carrying out his duties under this Agreement, and, if so
removed by Lee, shall be returned to the Company immediately upon termination of
Lee’s employment hereunder for any reason, or earlier request by the Company
(with Lee retaining no copies thereof nor any notes or other records relating
thereto, except for a copy of this Agreement and any equity award agreement).

 

5



--------------------------------------------------------------------------------

  7(b) Other Obligations. Lee hereby represents that he is not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of his employment with the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Lee further represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by him in confidence or in trust prior to his employment with the
Company.

 

  7(c) Non-Competition; Non-Solicitation. Lee agrees that during the Term and
for a period of one (1) year following the end of the Term for any reason (the
“Post-Employment Non-Competition Period”) Lee shall not, directly or indirectly,
alone, in association with or as a shareholder, owner, member, principal, agent,
partner, officer, director, employee, executive, creditor, contractor, advisor,
franchisor, franchisee, agent or consultant of any other organization:

 

  (c)(i) engage in, become employed by, provide services to, or own, or prepare
to engage in, become employed by, provide services or to own any business which
operates in Russia, Ukraine, Poland, Hungary or Commonwealth of Independent
States, which is in, or involves or relates to providing services to, the
business of producing, importing or distributing vodka (the “Competitive
Business”);

 

  (c)(ii) in any manner, solicit, induce, encourage, influence or attempt to
solicit, induce encourage or influence, any person who is an officer, executive,
employee, independent contractor, vendor or consultant of the Company or any of
its subsidiaries or who provides services to or on behalf of the Company or any
of its subsidiaries to leave the employ of, or otherwise cease, reduce or alter
his, her or its relationship with the Company or any of its subsidiaries;
provided that a general solicitation not targeted at any such officer,
executive, employee, contractor, vendor or consultant shall not violate this
Section 7(c);

 

6



--------------------------------------------------------------------------------

  (c)(iii) hire, solicit for employment or work, offer employment or work to or
otherwise retain, or attempt to hire, solicit for employment or work, offer
employment or work to or otherwise retain, any person who is an officer,
executive, employee, independent contractor, vendor or consultant of the Company
or any of its subsidiaries or who provides services to or on behalf of the
Company or any of its subsidiaries (or, in any case, any such person who held
such a role within the two (2) year period preceding the commencement of Lee’s
Post-Employment Non-Competition Period), other than any such individual
performing a role of administrative assistant or providing entry-level services
to the Company; or

 

  (c)(iv) solicit, induce or encourage, or attempt to solicit, induce or
encourage, any customer, client or vendor of the Company or its subsidiaries to
(1) reduce, limit the amount of, or alter the terms of business conducted with
the Company or its subsidiaries or (2) conduct business with any person or
entity engaged in a Competitive Business other than the Company or its
subsidiaries.

This Section 7(c) shall not prohibit Lee from owning less than 2% of the common
stock of any entity whose common stock is listed on a national exchange,
interdealer quotation system, or over-the-counter bulletin board; provided that
Lee is not an officer, director, employee, agent or consultant to such entity.
If Lee violates any of the provisions of this 7(b), following his termination of
employment with the Company or any of its subsidiaries, the computation of the
time period provided herein shall be tolled, to the fullest extent permitted by
applicable law, from the first date of the breach until the earlier of (A) the
date judicial relief is obtained by the Company or (B) the Company states in
writing that it will seek no judicial relief for said violation.

 

  7(d)

Reformation. If, at any time, the provisions of this Section 7 shall be
determined to be invalid or unenforceable, by reason of being vague,
unreasonable or excessively broad as to area, duration or scope of activity,
this Section 7 shall be considered divisible and shall become and be immediately
deemed amended to only such area, duration and scope of activity as shall be
determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter and such court shall have the authority to revise
or

 

7



--------------------------------------------------------------------------------

  reform this Section 7 to be enforceable to the maximum extent permitted by
law; and Lee agrees that this Section 7 as so amended shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.

 

  7(e) Continuing Operation. The obligations under this Section 7 shall survive
termination of Lee’s employment for any reason and the Term.

 

  7(f) Reasonableness of Restrictions. Lee specifically acknowledges and agrees
that: (i) given the intensely competitive nature of the Competitive Business,
the restrictions imposed upon Lee by this Section 7 and the purposes for such
restrictions are reasonable and are designed to protect the trade secrets,
confidential and proprietary business information and goodwill of the Company
and its subsidiaries without unduly restricting Lee; (ii) Lee has developed and
had access to and knowledge of, and during the Term will develop and have access
to, Confidential Information of the Company; (iii) the direct or indirect
disclosure of any Confidential Information to, or use of any Confidential
Information by, existing or potential competitors of the Company or its
subsidiaries would place the Company and its subsidiaries at a competitive
disadvantage and would do damage to them; (iv) Lee is developing and will
continue to develop client goodwill, through substantial investment by the
Company and its subsidiaries, while working for the Company; (v) Lee’s engaging
in any of the activities prohibited by this Section 7 constitutes improper
appropriation and/or use of Confidential Information and/or goodwill; (vi) Lee’s
association with the Company is expected to be critical to the success of the
Company; (vii) the services to be rendered by Lee to the Company are of a
special and unique character and, as the Chief Financial Officer of the Company,
Lee will develop and have access to Confidential Information and client goodwill
with respect to the Company as a whole; (viii) the Company and its subsidiaries
operate globally; (ix) the non-competition and other restrictive covenants and
agreements set forth in this Section 7 are fair and reasonable; (x) in light of
the foregoing and of Lee’s education, skills, abilities and financial resources,
Lee will not assert, and it should not be considered, that enforcement of any of
the covenants set forth in this Section 7 would prevent Lee from earning a
living or otherwise are void, voidable or unenforceable or should be voided or
held unenforceable.

 

8



--------------------------------------------------------------------------------

  7(g) Remedies. Lee acknowledges that any violation of any of the covenants and
agreements contained in this Section 7 may result in irreparable and continuing
harm and damage to the Company and its subsidiaries which would be extremely
difficult to quantify and for which money damages alone would not be adequate
compensation. Consequently, Lee agrees that, in the event he violates or
threatens to violate any of these covenants and agreements, the Company and its
subsidiaries shall be entitled to seek: (i) entry of an injunction enjoining
such violation and/or requiring Lee to return all materials or other proprietary
information of the Company and its subsidiaries and (ii) money damages insofar
as they can be determined. In addition to, and without limiting, the foregoing,
within five (5) days of a final determination by a court of competent
jurisdiction that Lee has violated Section 7, Lee shall repay the Company 100%
of any termination benefits pursuant to Section 9(e) hereto that Lee has
received in cash as of and after the date of such violation and shall not be
entitled to any further payments from the Company. Nothing in this Agreement
shall be construed to prohibit the Company and its subsidiaries from also
pursuing any other legal or equitable remedy, the parties having agreed that all
remedies that are not inconsistent are cumulative.

 

8. Termination of Employment.

 

  8(a) Death. The Term and Lee’s employment hereunder shall terminate upon Lee’s
death.

 

  8(b) By the Company. The Company may terminate the Term and Lee’s employment
hereunder under the following circumstances:

 

  (b)(i) if Lee shall have been unable to perform all of his duties hereunder by
reason of illness, physical or mental disability or other similar incapacity,
which inability shall continue for more than six (6) consecutive months; or

 

  (b)(ii) if Lee engages in any conduct constituting “Cause.” For purposes of
this Agreement, “Cause” shall mean any of the following:

 

  (ii)(A) the commission of an act of fraud, dishonesty, misrepresentation or
breach of trust;

 

9



--------------------------------------------------------------------------------

  (ii)(B) the commission of a felony or any other offense involving moral
turpitude;

 

  (ii)(C) a finding by any regulatory body or self-regulatory organization that
Lee had, or had entered into a consent decree determining that Lee had, violated
any regulatory requirement or rule of a self-regulatory organization;

 

  (ii)(D) the commission of an act constituting gross negligence or willful
misconduct in Lee’s capacity as an employee or officer of the Company;

 

  (ii)(E) engaging in conduct tending to bring the Company or its affiliates
into substantial public disgrace or disrepute;

 

  (ii)(F) the refusal by Lee to follow a written order of the Chairman of the
Board or the Board, in so far as the request does not breach any federal, state
or local law applicable to the Company or violate any policy or procedure
adopted by the Company or any contract to which the Company is party; and

 

  (ii)(G) a determination by the Board in good faith that (1) the Company has
not achieved at least 80% of the financial targets, established by the Company’s
Board of Directors in consultation with Lee at the beginning of each fiscal
year, for a period of 18 consecutive months or more, (2) the Company is required
to restate its previously filed financial statements due to noncompliance with
any reporting requirements to which the Company is subject with respect to any
period commencing on or after the Effective Date (i.e., commencing in the second
quarter of 2013), or (3) the Company failed to maintain reasonable financial or
legal controls with respect to any period commencing on or after the Effective
Date (i.e., commencing in the second quarter of 2013).

In addition, the Company may terminate Lee’s employment for “Cause” if the
normal business operations of the Company are rendered commercially impractical
as a consequence of an act of God, accident,

 

10



--------------------------------------------------------------------------------

fire, labor controversy, riot or civil commotion, act of public enemy, law,
enactment, rule, order, or any act of government or governmental
instrumentality, failure of facilities, or other cause of a similar or
dissimilar nature that is not reasonably within the control of the Company or
which the Company could not, by reasonable diligence, have avoided.

 

  8(c) Other Terminations of Employment. Either the Company or Lee may terminate
Lee’s employment for any reason other than the reasons specified in Sections
8(b) upon written notice to the other party as specified in Section 8(d).

 

  8(d) Notice of Termination.

 

  (d)(i) Any termination of Lee’s employment by the Company or Lee (other than
pursuant to Section 8(a) hereof) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the Date of Termination, the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Lee’s
employment under the provision so indicated.

 

  (d)(ii) For any termination of Lee’s employment by the Company pursuant to
Section 8(b) or 8(c), the Company may give Notice of Termination at any time.

 

  (d)(iii) For Lee to terminate his employment pursuant to Section 8(c), he must
provide three (3) months’ notice to the Company in a Notice of Termination.

 

  (d)(iv) Notwithstanding any other provision of this Agreement to the contrary,
if Lee terminates his employment under Section 8(c), the Company, in its sole
discretion, may accelerate the Date of Termination specified in the Notice of
Termination, in which case Lee shall receive compensation and benefits pursuant
to Section 9(d) without further payment with respect to the shortened notice
period.

 

11



--------------------------------------------------------------------------------

  8(e) Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean (i) if Lee’s employment is terminated by Lee’s death,
the date of Lee’s death or (ii) if Lee’s employment is terminated for any other
reason, the Date of Termination specified in the Notice of Termination (or such
earlier date determined under Section 8(d)(iv)). Notwithstanding the previous
sentence, in the case of a termination pursuant to Section 8(b)(ii), 8(c) or
8(d), if payments to Lee may be subject to Section 409A of the Code, the Date of
Termination shall be no later than the date Lee experiences a “separation from
service” as such term is defined under Section 409A of the Code.

 

9. Compensation Upon Termination; Change in Control.

 

  9(a) If Lee’s employment is terminated by Lee’s death, the Company shall pay
all Accrued Obligations to Lee’s estate, or as may be directed by the legal
representatives of such estate, and the Company shall have no further
obligations to Lee under this Agreement. “Accrued Obligations” shall mean the
following: (1) the lump sum amount of any Base Salary accrued but unpaid through
the Date of Termination, (2) the lump sum amount of any earned but unpaid annual
bonus for periods with respect to which the performance period to earn such
bonus has closed under the Company’s Executive Bonus plan, to the extent the
conditions to earning such bonus have been satisfied, as determined by the
Board, (3) the lump sum amount of any accrued but unused paid time off or sick
pay in accordance with Company policy and applicable law, (4) the lump sum of
any business expenses incurred which have been properly submitted for
reimbursement in accordance with Company policy, but not reimbursed prior to the
Date of Termination, (5) any other compensation or benefits which may be owed or
provided to or in respect of Lee, paid or provided in accordance with the terms
and provisions of the applicable benefit plans or programs of the Company, and
(6) less any advances made to Lee. For all purposes of this Agreement, the cash
payments payable to, or with respect to, Lee under clauses (1), (2) and (3) of
the definition of Accrued Obligations shall be paid within ten (10) days of the
Date of Termination or, if earlier, in accordance with applicable law.

 

12



--------------------------------------------------------------------------------

  9(b) If the Company terminates Lee’s employment as provided in Section 8(b)(i)
hereof, Lee shall be paid all Accrued Obligations and the Company shall have no
further obligations to Lee under this Agreement.

 

  9(c) If the Company terminates Lee’s employment for Cause as provided in
Section 8(b)(ii) hereof, the Company shall pay Lee all Accrued Obligations and
the Company shall have no further obligations to Lee under this Agreement

 

  9(d) If Lee terminates his employment as provided in Section 8(c), (i) the
Company shall pay to Lee all Accrued Obligations and (ii) Lee will be entitled
to receive his Base Salary and use the company car (if applicable) until the
Date of Termination, and the Company shall have no further obligations to Lee
under this Agreement.

 

  9(e) If the Company terminates Lee’s employment as provided in Section 8(c),
(i) the Company shall pay or provide to Lee all Accrued Obligations and (ii) Lee
shall be eligible to receive termination benefits in accordance with the terms
and conditions set forth in Schedule 9(e) and the Company shall have no further
obligations to Lee under this Agreement.

 

  9(f) Mitigation. Lee shall not be required to mitigate amounts payable
pursuant to Section 9(a) through Section 9(e) hereof by seeking other
employment; provided, however, that any sums earned by Lee pursuant to any
subsequent employment shall be offset against any remaining obligation the
Company may have to pay by virtue of termination of employment under this
Agreement and, further provided that, the Company’s obligation to continue to
provide Lee with benefits pursuant to Section 9(e), above, shall cease if Lee
becomes eligible to participate in benefit plans or otherwise receive
employer-provided benefits substantially similar to those provided for in this
Agreement as a result of Lee’s employment during the period that Lee is entitled
to such fringe benefits. Lee must provide prompt notice to the Company upon
acceptance of any subsequent employment that may impose an offset or cessation
under this Section 9(f).

 

13



--------------------------------------------------------------------------------

  9(g) Change in Control.

 

  (g)(i) Qualifying CIC Termination. If, during the CIC Provisions Effective
Period, Lee’s employment is terminated under conditions constituting a
Qualifying CIC Termination:

 

  (i)(A) the Company shall pay or provide to Lee, as the case may be, the
Accrued Obligations;

 

  (i)(B) Lee shall be eligible to receive Qualifying CIC Termination benefits in
accordance with the terms and conditions set forth in Schedule 9(g)(i) and the
Company shall have no further obligations to Lee under this Agreement; and

 

  (i)(C) notwithstanding anything in this Agreement to the contrary, if Lee is
eligible for any payment under Section 9(e) of this Agreement as well as under
this Section 9(g)(i), then Lee shall be paid only amounts under this
Section 9(g)(i) and any potential payments under Section 9(e) shall be
disregarded.

 

  (g)(ii) “Change in Control” shall mean:

 

  (ii)(A)

the acquisition, directly or indirectly, by any “person” or “group” (as those
terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and
the rules thereunder) of “beneficial ownership” (as determined pursuant to Rule
13d-3 under the Exchange Act) of securities entitled to vote generally in the
election of directors (“voting securities”) of the Company that represent 50% or
more of the combined voting power of the Company’s then outstanding voting
securities, other than (1) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or (2) an acquisition of voting
securities by the Company or a corporation owned, directly or indirectly, by the
stockholders

 

14



--------------------------------------------------------------------------------

  of the Company in substantially the same proportions as their ownership of the
stock of the Company, (3) an acquisition of voting securities pursuant to a
transaction described in clause (ii)(C) below that would not be a Change in
Control under clause (ii)(C) or (4) an acquisition of voting securities by Roust
Trading Ltd. or any of its affiliates (“RTL”); provided, however, that neither
of the following events shall constitute an “acquisition” by any person or group
for purposes of this clause (ii)(A): (x) a change in the voting power of the
Company’s voting securities based on the relative trading values of the
Company’s then outstanding securities as determined pursuant to the Company’s
Certificate of Incorporation, or (y) an acquisition of the Company’s securities
by the Company which, either alone or in combination only with the other event,
causes the Company’s voting securities beneficially owned by a person or group
to represent 50% or more of the combined voting power of the Company’s then
outstanding voting securities;

 

  (ii)(B) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board or by RTL shall be considered as though such
individual were a member of the Incumbent Board;

 

  (ii)(C)

the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction (1) which

 

15



--------------------------------------------------------------------------------

  results in the Company’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the Company or the person that, as a result
of the transaction, controls, directly or indirectly, the Company or owns,
directly or indirectly, all or substantially all of the Company’s assets or
otherwise succeeds to the business of the Company (the Company or such person,
the “Successor Entity”)) directly or indirectly, at least 50% of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and (2) after which more than 50% of the members of the
board of directors of the Successor Entity were members of the Incumbent Board
at the time of the Board’s approval of the agreement providing for the
transaction or other action of the Board approving the transaction, and
(3) after which no person or group other than RTL beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (ii)(C) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company and the other entity prior to the consummation of the
transaction; or

 

  (ii)(D) a liquidation or dissolution of the Company.

For purposes of clause (ii)(A) of this definition of Change in Control, the
calculation of voting power shall be made as if the date of the acquisition were
a record date for a vote of the Company’s shareholders, and for purposes of
clause (ii)(C) of this definition of Change in Control, the calculation of
voting power shall be made as if the date of the consummation of the transaction
were a record date for a vote of the Company’s shareholders.

 

16



--------------------------------------------------------------------------------

  (g)(iii)

“CIC Period” means the period beginning on the date an event that constitutes a
Change in Control occurs and ending on the ninetieth (90th) calendar date after
such date.

 

  (g)(iv) “Qualifying CIC Termination” shall mean, during the CIC Period, the
termination of Lee’s employment by the Company without Cause or the termination
of Lee’s employment by Lee for a CIC Good Reason.

 

  (g)(v) “CIC Good Reason” shall mean the continued failure of the Company to
cure within thirty (30) days after written notice describing the nature of such
continued failure has been given to the Company by Lee within ninety (90) days
of the occurrence of any of the following: (i) the Company’s failure to perform
or observe any of the material terms or provisions of this Agreement; (ii) a
material reduction in the scope of the Lee’s responsibilities and duties for the
Company; (iii) the relocation of Lee’s employment to a facility or a location
more than thirty (30) miles from his then present location and more than thirty
(30) miles from his then present residence, without his consent; or (iv) a
material reduction (being defined as more than 20%) in Lee’s Base Salary.

 

  (g)(vi) Except as otherwise provided in this Section 9(g) and notwithstanding
any provision of the Agreement to the contrary, this Section 9(g) shall be
effective during the Term (such period, the “CIC Provisions Effective Period”).
This Section 9(g) shall terminate and be of no further force or effect prior to
the expiration of the CIC Provisions Effective Period upon a termination of
Lee’s employment with the Company if such termination does not constitute a
Qualifying CIC Termination.

 

  9(h) Release. Notwithstanding any provision of this Agreement to the contrary,
the Company’s obligations to Lee pursuant to this Section 9 (other than with
respect to the Accrued Obligations), as applicable, upon Lee’s termination of
employment shall be conditioned upon Lee’s execution and the irrevocability of a
release in the form of the Company’s standard release.

 

17



--------------------------------------------------------------------------------

10. Notices.

All notices, demands, requests or other communications required or permitted to
be given or made hereunder shall be in writing and shall be delivered,
telecopied or mailed by first class registered or certified mail, postage
prepaid, addressed as follows:

If to the Company:

 

Central European Distribution Corporation ul. Bobrowiecka 6
00-728 Warsaw, Poland Telecopier:    48 22 488 34 10 Attention:    Grant
Winterton    Chief Executive Officer

If to Lee:

the most recent address on file with the Company

Or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 

11. Severability.

The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

 

12. Survival.

It is the express intention and agreement of the parties hereto that the
provisions of Section 7 hereof shall survive the termination of the Term and
Lee’s employment hereunder. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of the Term and Lee’s
employment hereunder on the terms and conditions set forth herein.

 

18



--------------------------------------------------------------------------------

13. Assignment.

The rights and obligations of the parties to this Agreement shall not be
assignable, except that the rights and obligations of the Company hereunder
shall be assignable in connection with any subsequent merger, consolidation,
sale of all or substantially all of the assets of the Company or similar
reorganization of a successor corporation. The Company shall be obligated, upon
a Change in Control, to assign all obligations and rights under this Agreement
to any successor in interest to the Company and to have such successor in
interest assume such obligations and rights.

 

14. Binding Effect.

Subject to any provisions hereof restricting assignment, this Agreement shall be
binding upon the parties hereto and shall inure to the benefit of the parties
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.

 

15. Amendment Waiver.

This Agreement shall not be amended, altered or modified except by an instrument
in writing duly executed by the parties hereto. Neither the waiver by either of
the parties hereto of a breach of or a default under any of the provisions of
this Agreement, nor the failure of either of the parties, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights or privileges hereunder .

 

16. Headings.

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

17. Governing Law.

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Delaware (but not including the choice of law
rules thereof).

 

19



--------------------------------------------------------------------------------

18. Consent to Jurisdiction.

Each party irrevocably consents and agrees that any legal action or proceeding
with respect to this Agreement and any action for enforcement of any judgment in
respect thereof may be brought in the state or federal courts located in the
State of Delaware, and, by execution and delivery of this Agreement, each party
hereby submits to and accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts and applicable appellate courts. Each party hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.

 

19. Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and it supersedes all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein.

 

20. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which shall be deemed to constitute one and the same
instrument.

 

21. Parachute Tax.

Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, award, benefit or distribution by the Company (or
any of its affiliated entities) or by any entity which effectuates a Change of
Control (or any of its affiliated entities) to or for the benefit of Lee
(whether pursuant to the terms of this Agreement or otherwise) (each a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any corresponding provisions of state or local tax laws, or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), and if it shall also be determined that, by reducing the Payments
to a present value (as calculated in accordance with Section 280G of the Code)
that is one dollar less than the Safe Harbor Amount (as hereinafter defined),
Lee would receive a larger after-tax benefit from the Payments than if such

 

20



--------------------------------------------------------------------------------

reduction had not occurred, the Payments shall be reduced so as to have a
present value that is one dollar less than the Safe Harbor Amount. The reduction
of the amounts payable hereunder, if applicable, shall be made by first reducing
the payments or benefits provided under Section 9(g)(i) before reducing the
other payments under this Agreement or otherwise; thereafter any such reduction
shall be made to other cash payments to which Lee is entitled. For purposes of
this Section 21, “Safe Harbor Amount” shall mean the greatest amount that could
be paid to Lee such that the receipt of Payments would not give rise to any
Excise Tax. All determinations required to be made under this Section 21 shall
be made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and Lee
within fifteen (15) business days of the receipt of notice from Lee that there
has been a Payment, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.

 

22. Section 409A.

It is intended that this Agreement will comply with Section 409A of the Code, to
the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A of the Code,
the parties hereto will negotiate in good faith to amend the Agreement in a
manner that preserves the original intent of the parties to the extent
reasonably possible. Notwithstanding any provision to the contrary in this
Agreement, and except as otherwise provided in this Agreement, if a payment or
benefit is to be paid upon Lee’s Date of Termination or termination, then such
payment shall be delayed until Lee has experienced a “separation from service”
(as such term is defined under Section 409A of the Code); provided, however,
that if a payment or benefit is considered to be a deferral of compensation
subject to Section 409A of the Code and Lee is deemed to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code, then with regard to any payment or the provisions of any benefit that is
required to be delayed pursuant to Section 409A(a)(2)(B) of the Code, such
payment or benefit shall not be made or provided prior to the earlier of (a) the
expiration of the six (6)-month period measured from the date of Lee’s
“separation from service” (as such term is defined in U.S. Treasury Regulations
issued under Section 409A of the Code), or (b) the date of Lee’s death (the
“Delay Period”). As soon as practicable following the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 22 (whether
they would have

 

21



--------------------------------------------------------------------------------

otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Lee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to Lee that would not be required to
be delayed if the premiums therefore were paid by Lee, Lee shall pay the full
costs of premiums for such welfare benefits during the Delay Period and the
Company shall pay Lee an amount equal to the amount of such premiums paid by Lee
during the Delay Period within thirty (30) days after the conclusion of such
Delay Period.

[signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:   /s/ Grant Winterton Name:  
Grant Winterton Title:   C.E.O. CEDC LEE   /s/ Ryan Lee Name:   Ryan Lee

 

23



--------------------------------------------------------------------------------

SCHEDULES

TO THE

EMPLOYMENT AGREEMENT

BETWEEN

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

AND

RYAN LEE

Schedule 5(a) — Base Salary

During the Term, Lee’s Base Salary will be US$ 450,000 gross annually.

Schedule 5(b) — Cash Bonus

Lee will be eligible to receive a yearly cash bonus after the closing of each
fiscal year equal to 100% of his Base Salary (“Yearly Cash Bonus”). Such bonus
shall be paid no later than March 15th or the issuance of the audit opinion by
the auditors of the company of the calendar year following the calendar year in
which the services relating to such bonus are performed by Lee.

The conditions for earning a Yearly Cash Bonus will be based upon the
achievement of project and financial targets to be established by the Company’s
Board of Directors in consultation with Lee at the beginning of each fiscal
year. Financial targets should be established no later than 31st March each
calendar year for the respective fiscal year, with the exception of the year
2013 where the deadline is April 30th. Failure to set such targets constitutes a
breach of contract. These targets may be changed only upon mutual consent of Lee
and the Board or such committee as the Board appoints.

The financial target portion of the Yearly Cash Bonus will be earned on a
sliding scale, as follows:

 

  i. less than 92.5% achievement of financial targets- no Yearly Cash Bonus
paid;

 

  ii. 92.5% - 100% achievement of financial targets — between 50% and 100% of
the Yearly Cash Bonus paid (on a pro rata basis);

 

  iii. 100% - 105% achievement of financial targets – between 100% and 120% of
the Yearly Cash Bonus paid;

 

  iv. 105% - 110% achievement of financial targets - between 120% and 150% of
the Yearly Cash Bonus paid;

 

  v. over 110% achievement of financial targets - 150% of the Yearly Cash Bonus
paid.

The project target portion of the Yearly Cash Bonus will be earned based on a
good faith assessment of the achievement of the project targets by the Company’s
Board of Directors and Operations Committee in consultation with Lee.

In the event that Lee and the Company do not renew this contract on 30th June
2015 the Bonus for the Year 2015 will vest on a pro rata basis against
performance targets.

Schedule 5(c) — Equity Bonus

Lee will be eligible to receive an equity bonus in the form of restricted stock
units on January 1st of each year during the Term (the “RSU Bonus”) as described
below.

 

1



--------------------------------------------------------------------------------

Lee will be eligible to receive performance-based restricted stock units (the
“Performance Based RSUs”) with a value of US$ 266,667 (such value to be
determined as of January 1 of 2013 and of each successive year during the Term).
Subject to Lee’s continued employment through the vesting date, the Performance
Based RSUs will vest on the first anniversary of the date of grant, based on the
achievement of financial targets aimed towards Company value creation and in
line with the Company’s shareholders’ interests (the “Targets”). The Performance
Based RSUs will vest on a sliding scale, as follows:

 

  i. less than 92.5% achievement of Targets- 0% of the Performance Based RSUs
vest;

 

  ii. 92.5% - 100% achievement of Targets — between 50% and 100% of the
Performance Based RSUs vest (on a pro rata basis);

 

  iii. 100% - 105% achievement of Targets - between 100% and 120% of the
Performance Based RSUs vest;

 

  iv. 105% - 110% achievement of Targets - between 120% and 150% of the
Performance Based RSUs vest;

 

  v. over 110% achievement of Targets - 150% of the Performance Based RSUs vest.

Lee will also be eligible to receive time based restricted stock units (the
“Time Based RSUs”) with a value of US$ 133,333 (such value to be determined as
of January 1 of each year during the Term). Subject to Lee’s continued
employment through the vesting date, 1/3rd of the Time Based RSUs will vest on
the first anniversary of the date of grant; 1/3rd of the Time Based RSUs will
vest on the second anniversary of the date of grant; and the remaining 1/3rd of
the Time Based RSUs will vest on the third anniversary of the date of grant. In
the event that Lee and the Company do not renew this contract on 30th June 2015
the grant for the Year 2015 will vest on a pro rata basis.

All RSUs will be granted pursuant to the terms and conditions of CEDC’s Stock
Incentive Plan which may be amended from time to time provided that any such
amendment shall not change the total value of the RSU Bonus agreed in this
Agreement. In the event of a stock split, reverse split, combination of shares,
exchange of shares or stock dividend, the number of shares for which awards are
outstanding but not yet vested shall be equitably adjusted pursuant to the terms
and conditions of CEDC’s Stock Incentive Plan, provided, however that in the
event that the Company ceases trading its shares on a stock exchange, the
parties agree that the equity awards referenced in this Section 5(c) shall be
paid to Lee in cash with the same restriction periods and performance levels as
set forth in Schedule 5(c).

Schedule 5(d) — Fringe Benefits

The Company will reimburse Lee for the cost of flights each year, roundtrip to
Cyprus for an amount of US $20,000, Rental expenses for Lee’s flat will be paid
of US$ 96,000 per year (which shall be paid to Lee in a monthly payment equal to
US $8,000) effective and inclusive from January 2013. Lee will be provided with
or reimbursed for health insurance coverage for Lee, his wife and his children
in the total fee range up to a maximum of US$ 20’000 per year. The Company will
reimburse Lee for the schooling of his 2 children with a total fee up to a
maximum of € 46,000. Payment will be effected no later than May 31st each
calendar year the first payment will be effective May 2013. Lee will be provided
with a company paid car and driver (according to the Company’s car policy), as
well as a Company-issued phone and laptop. The amounts referred to above in this
Schedule 5(d) are net amounts. The Company will reimburse all those amounts upon
presentation of the related expense claims and receipts or such other
documentation as may be required in accordance with the Company’s expense
reimbursement policy (with the exception of the rental expenses) as in effect
from time

 

2



--------------------------------------------------------------------------------

to time. Lee will be entitled to thirty (30) business days of paid vacation per
calendar year. In addition, Lee will be permitted to work from Cyprus for a
period of two (2) weeks per calendar year, at Lee’s sole expense.

Schedule 9(e) — Termination Benefits

If the Company terminates Lee’s employment other than for Cause, disability or
death, and such termination does not constitute a Qualifying CIC Termination,
then the following will apply:

 

  i. Lee will be paid a lump sum payment in an amount equal to [1.5] times his
Base Salary. Such payment will be made within 30 days following the Date of
Termination;

 

  ii. Lee will receive a bonus in cash equal to [50]% of the Yearly Cash Bonus
applicable in the relevant year as described in Schedule 5(b) above, under the
assumption that [92.5]% of the Targets for the relevant year is achieved;

 

  iii. All of Lee’s unvested Time-Based RSUs will be forfeited;

 

  iv. All of Lee’s unvested Performance-Based RSUs will vest immediately under
the assumption that [92.5]% of the Targets as described in Schedule 5(c) above
for the relevant year is achieved; and

 

  v. Lee’s housing, car and driver allowance will continue to be paid for [6]
months following the Date of Termination.

Schedule 9(g)(i) - Qualifying CIC Termination Benefits

If, during the CIC Provisions Effective Period, Lee terminates his employment
under conditions constituting a Qualifying CIC Termination, then the following
will apply:

 

  i. Lee will be paid his remaining Base Salary for the remainder of the Term;

 

  ii. Lee will receive a bonus in cash equal to [50]% of the Yearly Cash Bonus
applicable in the relevant year as described in Schedule 5(b) above, under
assumption that [92.5]% of the Targets for the relevant year is achieved;

 

  iii. All of Lee’s unvested Time-Based RSUs will be forfeited;

 

  iv. All of Lee’s unvested Performance-Based RSUs will vest immediately under
the assumption that [92.5]% of the Targets as described in Schedule 5(c) above
for the relevant year is achieved; and

 

  v. Lee’s housing, car and driver allowance will continue to be paid for [6]
months following the Date of Termination.

 

3